Citation Nr: 1435115	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had 84 days of active service from June 21, 1968 to September 12, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010.  A hearing transcript is of record.  

In February 2011, the Board remanded the claim for additional development.  

In November 2012, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Before a decision was issued, the parties agreed to a joint motion for remand to vacate the November 2012 Board denial and remand the claim for compliance with the joint motion instructions.  The Court granted the joint motion in February 2014, and the claim has returned to the Board.  

In June 2014, the Veteran's representative made a motion to request an extension of time in order to submit additional arguments and evidence.  The undersigned denied the motion, and the case is ready for review on the current record. 

Review of the electronic folders (efolders) shows updated VA treatment records are associated with the Virtual VA efolder.  No pertinent records are found within the Veterans Benefit Management System (VBMS) efolder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed to ensure compliance with the February 2014 joint motion.  

The Veteran's representative recently requested that personnel records be associated with the claims folder.  Although the currently available service records appear to include the personnel records, a March 2007 Personnel Information Exchange System (PIES) request for personnel records was not successful.  The PIES response stated that they needed the Veteran's service number.  An identification number separate from the Veteran's social security number is listed on service treatment records.  Also, the PIES request did not list the Veteran by her previous surname which was used in service.  Additional search efforts as detailed below are needed to ensure that there are not any outstanding personnel records.   

Another VA psychiatric medical opinion is needed to assess the PTSD diagnoses attributed to in-service stressors.  Such diagnoses were recorded by previous treating clinicians in 2010 and 2005.  A VA medical opinion analyzing these diagnoses in the context of the Veteran's mental health history must be obtained as instructed below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC), or appropriate records custodian, and request personnel records for the Veteran.  The search request must include the service identification number listed in the service treatment records and the Veteran's former surname used in service.  Document all search requests and responses received.  Associate any newly generated service records with the claims folder.

2.  After completing the requested development above and associating any newly generated records with the claims folder, contact a VA psychiatrist or psychologist for a medical opinion.  The claims folder (both paper and electronic versions) must be made available.  The examiner should indicate receipt and review of these records.  

The examiner must thoroughly review the record as to the nature and course of the Veteran's psychiatric disability history.  (Note that for VA purposes, a current psychiatric disorder includes any psychiatric disorder demonstrated since January 2007, the date of the claim, even if it subsequently resolved).  

For the currently diagnosed PTSD, the examiner must opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that it is an accurate diagnosis.  If the examiner does not find PTSD to be an accurate diagnosis, he or she must give a detailed explanation addressing why the previous clinicians inaccurately assigned such a diagnosis.  The examiner is directed to review the October and November 2010 reports that established a PTSD diagnosis related to in-service stressors.  ortsxaminer must specifically address the October and November 2010course of the Veteran'ted with the Virtual VA efolder.  No p

For the currently diagnosed depression, the examiner must provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) had its onset in active service, or is otherwise causally or etiologically related to reported in-service stressors.  If the examiner determines that the PTSD diagnosis is accurate, he or she must also provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) had its onset in active service, or is otherwise causally or etiologically related to reported in-service stressors.  

If the examiner determines that either PTSD or major depression preexisted active service, she (or he) must provide the following opinions for such disorder:

(a)  Whether it was a preexisting psychiatric disability prior to entrance into active service.  If so, whether there is clear and unmistakable (undebatable) evidence that such a disorder existed prior to service?  (Identify such clear and unmistakable evidence or medical principle that makes it so.)  

(b)  If so, the examiner should indicate whether the pre-existing disorder clearly and unmistakably did not undergo a permanent increase in severity during the Veteran's period of service.  (Identify such clear and unmistakable evidence or medical principle that makes it so.)  

A detailed explanation must support all conclusions with specific reference to the Veteran's mental health history.  

The Veteran is competent to describe her symptoms and her reports must be considered.  The examiner may not reject the Veteran's reports based solely upon a lack of contemporaneous psychiatric treatment.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  Readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, she and her representative must be provided a Supplemental Statement of the Case (SSOC), and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



